Exhibit 10.32

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE BORROWER.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITY.

 

 

$300,000

 

 

Date:  March 12, 2004

 

AEROGEN, INC.
SECURED DEBENTURE DUE APRIL 11, 2004

 

THIS SECURED DEBENTURE is a duly authorized and issued debenture of Aerogen,
Inc., a Delaware corporation (the “Borrower”), designated as its Secured
Debenture due April 11, 2004, in the aggregate principal amount of Three Hundred
Thousand Dollars ($300,000) (the “Debenture”).

 

FOR VALUE RECEIVED, the Borrower promises to pay to the order of SF Capital
Partners, Ltd. or its registered assigns (the “Holder”), the principal sum of
Three Hundred Thousand Dollars ($300,000), on the earlier of (i) April 11, 2004
and (ii) the First Closing (as defined in that certain Purchase Agreement of
even date herewith by and among Borrower, Xmark Fund L.P. and certain other
investors) (the “Maturity Date”), or such earlier date as this Debenture is
required or permitted to be repaid as provided hereunder, and to pay interest to
the Holder on the aggregate then outstanding principal amount of this Debenture
in accordance with the provisions hereof. All holders of Debentures are referred
to collectively, as the “Holders.”  This Debenture is subject to the following
additional provisions:

 


1.             DEFINITIONS.           IN ADDITION TO THE TERMS DEFINED ELSEWHERE
IN THIS DEBENTURE: (A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN
HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE LOAN AND SECURITIES PURCHASE
AGREEMENT, DATED AS OF SEPTEMBER 9, 2003, AMONG THE BORROWER AND THE LENDERS
IDENTIFIED THEREIN, AS AMENDED (THE “LOAN AGREEMENT”), AND (B) THE FOLLOWING
TERMS HAVE THE MEANINGS INDICATED BELOW:

 

--------------------------------------------------------------------------------


 


“CHANGE OF CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING IN ONE OR A
SERIES OF RELATED TRANSACTIONS: (I) AN ACQUISITION AFTER THE DATE HEREOF BY AN
INDIVIDUAL OR LEGAL ENTITY OR “GROUP” (AS DESCRIBED IN RULE 13D-5(B)(1) UNDER
THE EXCHANGE ACT) OF MORE THAN ONE-HALF OF THE VOTING RIGHTS OR EQUITY INTERESTS
IN THE BORROWER; (II) A REPLACEMENT OF MORE THAN ONE-HALF OF THE MEMBERS OF THE
BORROWER’S BOARD OF DIRECTORS IN A SINGLE ELECTION OF DIRECTORS THAT IS NOT
APPROVED BY THOSE INDIVIDUALS WHO ARE MEMBERS OF THE BOARD OF DIRECTORS ON THE
DATE HEREOF (OR OTHER DIRECTORS PREVIOUSLY APPROVED BY SUCH INDIVIDUALS); (III)
A MERGER OR CONSOLIDATION OF THE BORROWER OR ANY SUBSIDIARY OR A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE BORROWER (OTHER THAN ANY SALE, TRANSFER,
LICENSE OR LEASE OF ASSETS RELATING TO BORROWER’S INSULIN INHALER PRODUCT AND
RELATED TECHNOLOGY OR THE MIA ASSETS PURSUANT TO THE MIA TERM SHEET INDICATED IN
SECTION 6.3(F) OF THE PURCHASE AGREEMENT) IN ONE OR A SERIES OF RELATED
TRANSACTIONS, UNLESS FOLLOWING SUCH TRANSACTION OR SERIES OF TRANSACTIONS, THE
HOLDERS OF THE BORROWER’S SECURITIES PRIOR TO THE FIRST SUCH TRANSACTION
CONTINUE TO HOLD AT LEAST ONE-HALF OF THE VOTING RIGHTS AND EQUITY INTERESTS IN
THE SURVIVING ENTITY OR ACQUIRER OF SUCH ASSETS; (IV) A RECAPITALIZATION,
REORGANIZATION OR OTHER TRANSACTION INVOLVING THE BORROWER OR ANY SUBSIDIARY
THAT CONSTITUTES OR RESULTS IN A TRANSFER OF MORE THAN ONE-HALF OF THE VOTING
RIGHTS OR EQUITY INTERESTS IN THE BORROWER, UNLESS FOLLOWING SUCH TRANSACTION OR
SERIES OF TRANSACTIONS, THE HOLDERS OF THE BORROWER’S SECURITIES PRIOR TO THE
FIRST SUCH TRANSACTION CONTINUE TO HOLD AT LEAST ONE-HALF OF THE VOTING RIGHTS
AND EQUITY INTERESTS IN THE SURVIVING ENTITY OR ACQUIRER OF SUCH ASSETS; (V)
CONSUMMATION OF A “RULE 13E-3 TRANSACTION” AS DEFINED IN RULE 13E-3 UNDER THE
EXCHANGE ACT WITH RESPECT TO THE BORROWER; OR (VI) THE EXECUTION BY THE BORROWER
OR ITS CONTROLLING SHAREHOLDERS OF AN AGREEMENT PROVIDING FOR OR REASONABLY
LIKELY TO RESULT IN ANY OF THE FOREGOING EVENTS; PROVIDED HOWEVER, THAT THE SALE
AND ISSUANCE OF SECURITIES PURSUANT TO THE PURCHASE AGREEMENT DATED OF EVEN DATE
HEREWITH BY AND AMONG BORROWER, XMARK FUND L.P. AND CERTAIN OTHER INVESTORS
SHALL NOT BE A CHANGE OF CONTROL.


 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the Nasdaq Small Cap Market.

 

“Event of Default” means any one of the following events  (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):

 


(I)  ANY DEFAULT IN THE PAYMENT (FREE OF ANY CLAIM OF SUBORDINATION) OF
PRINCIPAL, INTEREST OR LIQUIDATED DAMAGES IN RESPECT OF THIS DEBENTURE, WITHIN
FIVE (5) TRADING DAYS OF THE DATE WHEN DUE AND PAYABLE (WHETHER ON THE MATURITY
DATE OR BY ACCELERATION OR PREPAYMENT OR OTHERWISE).


 


(II) THE BORROWER OR ANY SUBSIDIARY DEFAULTS IN ANY OF ITS OBLIGATIONS UNDER ANY
OTHER DEBENTURE OR ANY MORTGAGE, CREDIT AGREEMENT OR OTHER FACILITY, INDENTURE
AGREEMENT, FACTORING AGREEMENT OR OTHER INSTRUMENT UNDER WHICH THERE HAS BEEN
ISSUED, OR BY WHICH THERE HAS BEEN SECURED OR EVIDENCED, ANY INDEBTEDNESS FOR
BORROWED MONEY OR MONEY DUE UNDER ANY LONG TERM LEASING OR FACTORING ARRANGEMENT
OF THE BORROWER OR ANY SUBSIDIARY IN AN AMOUNT EXCEEDING $150,000, WHETHER SUCH
INDEBTEDNESS NOW EXISTS OR IS HEREAFTER CREATED, AND SUCH DEFAULT RESULTS IN
SUCH INDEBTEDNESS BECOMING OR BEING DECLARED DUE AND PAYABLE PRIOR TO THE DATE
ON WHICH IT WOULD OTHERWISE BECOME DUE AND PAYABLE.

 

2

--------------------------------------------------------------------------------


 


(III)                THE OCCURRENCE OF A CHANGE OF CONTROL TRANSACTION.


 


(IV)                THE INCURRENCE BY THE BORROWER OF ANY DEBT OBLIGATION THAT
IS SENIOR IN RIGHT OF PAYMENT TO THIS DEBENTURE OTHER THAN PERMITTED
INDEBTEDNESS (AS DEFINED IN THE SECURITY AGREEMENT), OR OTHERWISE SECURED BY ANY
OF THE ASSETS, INCOME OR PROPERTIES OF THE BORROWER, OTHER THAN PERMITTED LIENS.


 

(v)                 the payment by the Borrower of any dividends or
distributions of assets, properties or cash to any Person that is outside of the
ordinary course of the Borrower’s business and not consistent in amount and type
with prior practice as disclosed in SEC Reports.


 


(VI)                THE OCCURRENCE AND CONTINUANCE OF ANY EVENT OF DEFAULT
(WHETHER OR NOT DECLARED) UNDER ANY DEBENTURES (AS DEFINED IN THE LOAN
AGREEMENT).


 


(VII)               THE BORROWER DEFAULTS IN THE TIMELY PERFORMANCE OF ANY 
OBLIGATION UNDER THE TRANSACTION DOCUMENTS AND SUCH DEFAULT CONTINUES UNCURED
FOR A PERIOD OF TEN TRADING DAYS AFTER THE DATE ON WHICH WRITTEN NOTICE OF SUCH
DEFAULT IS FIRST GIVEN TO THE BORROWER BY THE HOLDER (IT BEING UNDERSTOOD THAT
NO PRIOR NOTICE NEED BE GIVEN IN THE CASE OF A DEFAULT THAT CANNOT REASONABLY BE
CURED WITHIN TEN TRADING DAYS).


 


(VIII)              ANY OF THE BORROWER’S REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE LOAN AGREEMENT SHALL BE INCORRECT AS OF THE DATE ORIGINALLY MADE
(EXCEPT WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES IN 3.1(B), 3.1(C),
THE FIRST SENTENCE OF 3.1(D) AND 3.1(E), WHICH SHALL BE TRUE AND CORRECT AS OF
THE DATE HEREOF) AND RESULT IN A MATERIAL ADVERSE EFFECT.

 

(ix)                 the occurrence of a Bankruptcy Event (as defined in the
Purchase Agreement).

 

(ix)                 the Common Stock: (i) is not listed or quoted, or is
suspended from trading, on an Eligible Market for a period of three Trading Days
(which need not be consecutive Trading Days), and (ii) is not traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices).

 

(xi)                 the Borrower fails to make any cash payment required under
the Transaction Documents (including, without limitations, as prepayment
hereunder) and such failure is not cured within five Trading Days after notice
of such default is first given to the Borrower by a Lender.


 

“Original Issue Date” means the date of issuance of this Debenture, regardless
of the number of transfers of this Debenture.

 

“Trading Day” means: (a) a day on which the shares of Common Stock are traded on
an Eligible Market, or (b) if the shares of Common Stock are not listed on an
Eligible Market, a day on which the shares of Common Stock are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (c) if the
shares of Common Stock are not quoted on

 

3

--------------------------------------------------------------------------------


 

the OTC Bulletin Board, a day on which the shares of Common Stock are quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, that in the event that the shares of Common Stock
are not listed or quoted as set forth in (a), (b) and (c) hereof, then Trading
Day shall mean a business day.

 


2.             INTEREST.  THE BORROWER SHALL PAY INTEREST TO THE HOLDER IN CASH
ON THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THIS DEBENTURE AT THE RATE OF
10% PER ANNUM, PAYABLE ON THE MATURITY DATE OR SUCH EARLIER DATE AS THIS
DEBENTURE IS REQUIRED OR PERMITTED TO BE REPAID AS PROVIDED HEREUNDER.  INTEREST
SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR AND SHALL ACCRUE DAILY
COMMENCING ON THE ORIGINAL ISSUE DATE.


 


3.             REGISTRATION OF DEBENTURES.  THE BORROWER SHALL REGISTER THIS
DEBENTURE UPON RECORDS TO BE MAINTAINED BY THE BORROWER FOR THAT PURPOSE (THE
“DEBENTURE REGISTER”) IN THE NAME OF EACH RECORD HOLDER THEREOF FROM TIME TO
TIME. THE BORROWER MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS DEBENTURE AS
THE ABSOLUTE OWNER HEREOF FOR THE PURPOSE OF ANY PAYMENT OF INTEREST HEREON, AND
FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY.


 


4.             REGISTRATION OF TRANSFERS AND EXCHANGES.  THE BORROWER SHALL
REGISTER THE TRANSFER OF ANY PORTION OF THIS DEBENTURE IN THE DEBENTURE REGISTER
UPON SURRENDER OF THIS DEBENTURE TO THE BORROWER AT ITS ADDRESS FOR NOTICE SET
FORTH HEREIN. UPON ANY SUCH REGISTRATION OR TRANSFER, A NEW DEBENTURE, IN
SUBSTANTIALLY THE FORM OF THIS DEBENTURE (ANY SUCH NEW DEBENTURE, A “NEW
DEBENTURE”), EVIDENCING THE PORTION OF THIS DEBENTURE SO TRANSFERRED SHALL BE
ISSUED TO THE TRANSFEREE AND A NEW DEBENTURE EVIDENCING THE REMAINING PORTION OF
THIS DEBENTURE NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO THE TRANSFERRING
HOLDER. THE ACCEPTANCE OF A NEW DEBENTURE BY THE TRANSFEREE THEREOF SHALL BE
DEEMED THE ACCEPTANCE BY SUCH TRANSFEREE OF ALL OF THE RIGHTS AND OBLIGATIONS OF
A HOLDER OF A DEBENTURE. THE BORROWER AGREES THAT ITS PRIOR CONSENT IS NOT
REQUIRED FOR THE TRANSFER OF ANY PORTION OF THIS DEBENTURE.  THIS DEBENTURE IS
EXCHANGEABLE FOR AN EQUAL AGGREGATE PRINCIPAL AMOUNT OF DEBENTURES OF DIFFERENT
AUTHORIZED DENOMINATIONS, AS REQUESTED BY THE HOLDER SURRENDERING THE SAME. NO
SERVICE CHARGE OR OTHER FEE WILL BE IMPOSED IN CONNECTION WITH ANY SUCH
REGISTRATION OF TRANSFER OR EXCHANGE.


 


5.             EVENTS OF DEFAULT.


 


(A)           AT ANY TIME OR TIMES FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE HOLDER MAY ELECT, BY NOTICE TO THE BORROWER (AN “EVENT NOTICE”), TO
REQUIRE THE BORROWER TO REPURCHASE ALL OR ANY PORTION OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS DEBENTURE HELD BY SUCH HOLDER, AS INDICATED IN THE
EVENT NOTICE, AT A REPURCHASE PRICE EQUAL TO 110% OF SUCH OUTSTANDING PRINCIPAL
AMOUNT, PLUS ALL ACCRUED BUT UNPAID INTEREST THEREON THROUGH THE DATE OF
PAYMENT.


 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY BANKRUPTCY
EVENT, ALL OUTSTANDING PRINCIPAL AND ACCRUED BUT UNPAID INTEREST ON THIS
DEBENTURE SHALL IMMEDIATELY BECOME DUE AND PAYABLE IN FULL IN CASH (FREE OF ANY
CLAIM OF SUBORDINATION), WITHOUT ANY FURTHER ACTION BY THE HOLDER, AND THE
BORROWER SHALL IMMEDIATELY BE OBLIGATED TO REPURCHASE THIS DEBENTURE PURSUANT TO
THE PRECEDING PARAGRAPH AS IF THE HOLDER HAD DELIVERED AN EVENT NOTICE
IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH BANKRUPTCY EVENT.

 

4

--------------------------------------------------------------------------------


 


(C)           IN CONNECTION WITH ANY EVENT OF DEFAULT, THE HOLDER NEED NOT
PROVIDE AND THE BORROWER HEREBY WAIVES ANY PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, AND THE HOLDER MAY IMMEDIATELY AND WITHOUT EXPIRATION OF ANY
GRACE PERIOD ENFORCE ANY AND ALL OF ITS RIGHTS AND REMEDIES HEREUNDER AND ALL
OTHER REMEDIES AVAILABLE TO IT UNDER APPLICABLE LAW. ANY SUCH DECLARATION MAY BE
RESCINDED AND ANNULLED BY THE HOLDER AT ANY TIME PRIOR TO PAYMENT HEREUNDER. NO
SUCH RESCISSION OR ANNULMENT SHALL AFFECT ANY SUBSEQUENT EVENT OF DEFAULT OR
IMPAIR ANY RIGHT CONSEQUENT THERETO.


 


6.             RANKING.  THIS DEBENTURE RANKS PARI PASSU WITH ALL OTHER
DEBENTURES (AS DEFINED IN THE LOAN AGREEMENT, AS AMENDED) NOW OR HEREAFTER
ISSUED PURSUANT TO THE TRANSACTION DOCUMENTS AND IS SENIOR TO ALL EXISTING AND
HEREAFTER CREATED INDEBTEDNESS OF THE BORROWER. OTHER THAN PERMITTED
INDEBTEDNESS, NO INDEBTEDNESS OF THE BORROWER IS SENIOR TO THIS DEBENTURE IN
RIGHT OF PAYMENT, WHETHER WITH RESPECT OF INTEREST, DAMAGES OR UPON LIQUIDATION
OR DISSOLUTION OR OTHERWISE. THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS OF ANY KIND, ON OR WITH RESPECT TO ANY OF ITS
PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED OR ANY INTEREST THEREIN OR
ANY INCOME OR PROFITS THEREFROM, THAT IS SENIOR IN ANY RESPECT TO THE BORROWER’S
OBLIGATIONS UNDER THIS DEBENTURE, OTHER THAN PERMITTED INDEBTEDNESS.


 


7.             PREPAYMENT AT THE OPTION OF THE BORROWER.     AT ANY TIME
FOLLOWING THE ORIGINAL ISSUE DATE AND PRIOR TO THE MATURITY DATE, UPON DELIVERY
OF A WRITTEN NOTICE TO THE HOLDER, THE BORROWER SHALL BE ENTITLED TO PREPAY ALL
OR A PORTION OF THE PRINCIPAL AMOUNT OF THIS DEBENTURE (INCLUDING ACCRUED AND
UNPAID INTEREST THEREUNDER).


 


8.             NOTICES.    ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE
ON THE EARLIEST OF (I) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION
IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION
PRIOR TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING
DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED
VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS
NOT A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING
DAY, (III) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY
TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESSES FOR SUCH
COMMUNICATIONS SHALL BE: (I) IF TO THE BORROWER, TO 2071 STIERLIN COURT,
MOUNTAIN VIEW, CA 94043, FACSIMILE: (650) 864-7433, ATTENTION CHIEF FINANCIAL
OFFICER, OR (II) IF TO THE HOLDER, TO THE ADDRESS OR FACSIMILE NUMBER APPEARING
ON THE BORROWER’S STOCKHOLDER RECORDS OR SUCH OTHER ADDRESS OR FACSIMILE NUMBER
AS THE HOLDER MAY PROVIDE TO THE BORROWER IN ACCORDANCE WITH THIS SECTION.


 


9.             MISCELLANEOUS.


 


(A)           THIS DEBENTURE SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. THIS DEBENTURE MAY
BE AMENDED ONLY IN WRITING SIGNED BY THE BORROWER AND THE HOLDER AND THEIR
SUCCESSORS AND ASSIGNS.


 


(B)           SUBJECT TO SECTION 9(A), ABOVE, NOTHING IN THIS DEBENTURE SHALL BE
CONSTRUED TO GIVE TO ANY PERSON OR CORPORATION OTHER THAN THE BORROWER AND THE
HOLDER ANY LEGAL

 

5

--------------------------------------------------------------------------------


 

or equitable right, remedy or cause under this Debenture. This Debenture shall
inure to the sole and exclusive benefit of the Borrower and the Holder.


 


(C)           ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS DEBENTURE SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY AGREES THAT
ALL PROCEEDINGS SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN (THE “NEW YORK COURTS”). 
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE NEW YORK COURTS FOR ANY PROCEEDING, AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY NEW YORK COURT OR THAT A NEW YORK COURT IS AN
INCONVENIENT FORUM FOR SUCH PROCEEDING.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS DEBENTURE AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING.  THE PREVAILING PARTY IN A PROCEEDING SHALL BE
REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND
EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH
PROCEEDING.


 


(D)           THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS DEBENTURE AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.


 


(E)           IN CASE ANY ONE OR MORE OF THE PROVISIONS OF THIS DEBENTURE SHALL
BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF
THE REMAINING TERMS AND PROVISIONS OF THIS DEBENTURE SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN GOOD FAITH TO AGREE
UPON A VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A COMMERCIALLY REASONABLE
SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE
PROVISION IN THIS DEBENTURE.


 


(F)            NO PROVISION OF THIS DEBENTURE MAY BE WAIVED OR AMENDED EXCEPT IN
A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT, BY THE BORROWER AND
THE HOLDER OR, OR, IN THE CASE OF A WAIVER, BY THE HOLDER. NO WAIVER OF ANY
DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
DEBENTURE SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF
ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR
REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE
ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


 


(G)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THIS
DEBENTURE, IT IS EXPRESSLY AGREED AND PROVIDED THAT THE TOTAL LIABILITY OF THE
BORROWER UNDER THIS DEBENTURE FOR PAYMENTS IN THE NATURE OF INTEREST SHALL NOT
EXCEED THE MAXIMUM LAWFUL RATE AUTHORIZED UNDER APPLICABLE LAW (THE “MAXIMUM
RATE”), AND, WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL ANY RATE OF
INTEREST OR DEFAULT INTEREST, OR BOTH OF THEM, WHEN AGGREGATED WITH ANY OTHER
SUMS IN THE NATURE OF INTEREST THAT THE BORROWER MAY BE OBLIGATED TO PAY UNDER
THIS

 

6

--------------------------------------------------------------------------------


 

Debenture exceed such Maximum Rate. It is agreed that if the maximum contract
rate of interest allowed by law and applicable to this Debenture is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate of interest applicable to this Debenture from the effective date
forward, unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Borrower to any Holder with respect to indebtedness evidenced by this Debenture,
such excess shall be applied by such Holder to the unpaid principal balance of
any such indebtedness or be refunded to the Borrower, the manner of handling
such excess to be at such Holder’s election.


 


(H)           THE OBLIGATIONS UNDER THIS DEBENTURE ARE SECURED PURSUANT TO THE
SECURITY AGREEMENTS.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Secured Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

AEROGEN, INC.

 

 

 

 

By:

  /s/ Robert S. Breuil

 

 

Robert S. Breuil

 

Chief Financial Officer

 

8

--------------------------------------------------------------------------------